Case 1:11-cr-00989-JSR Document 91 Filed 12/08/20 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee x
UNITED STATES OF AMERICA, :
ll-cr-989 (JSR)
-VTo
OPINION & ORDER
WALTER GARCTA,
Defendant.
Wo ee ee x

JED S$. RAKOFF, U.S.D.d.

Ten years ago, Walter Garcia ordered two drug couriers to
drive to Texas to pick up 15 kilos of cocaine. On the way back,
Jeffrey, one of the couriers, stole the cocaine and absconded.
Garcia and a co-conspirator countered by recruiting three people
to kidnap either Jeffrey or his brother Kelvin. On March 23, 2010,
while Garcia and his co-conspirator ate lunch, their three recruits
kidnapped Kelvin from a Philadelphia street corner at gunpoint.
They shuttled him to Queens, New York, in the back of a U-Haul and
confined him in a basement. That night, Garcia and his
co-conspirator contacted Jeffrey and offered to release his
brother Kelvin in exchange for return of the cocaine. But before
this happened, law enforcement found and freed Kelvin and arrested
Garcia.

A jury ultimately found Garcia guilty of kidnapping,
conspiracy to commit kidnapping, and conspiracy to distribute and

to possess with intent to distribute cocaine. The Court imposed

 
Case 1:11-cr-00989-JSR Document 91 Filed 12/08/20 Page 2 of 10

a prison term reflecting the severity of the crime, 280 months.
While this was a below-Guidelines sentence, at Garcia’s age it was
a serious one: on his projected release date in July 2032, he will
be 82.

Now Garcia moves for a reduction of sentence, seeking
so-called “compassionate release.” Part of this application is
premised on the risks and hardships imposed on prisoners as a
result of the pandemic. While the federal Bureau of Prisons
(“BOP”) has overall done a better job than many state prison
authorities in preventing major outbreaks of COVID-19, FCf
Loretto, where Garcia is incarcerated, has not shared this success.
More than a quarter of all inmates at Loretto have tested positive.
At least 167 inmates - about one in five —- are currently
infectious, along with 22 staff members.’

Nevertheless, the Court concludes, based on the severity of
Garcia’s crimes, that releasing him now would contravene the
sentencing factors laid out in 18 U.S.C. § 3553 (a). However,
because of the substantial health risks that Garcia faces at
Loretto and the accompanying psychological toll, the Court finds
that extraordinary and compelling circumstances warrant a partial
reduction in Garcia’s sentence. For the reasons that follow, the

Court grants Garcia’s motion in part and reduces his prison term

 

1 BOP: COVID-19 Update, https://www.bop.gov/coronavirus/ (last
accessed Dec. 7, 2020).

 
Case 1:11-cr-00989-JSR Document 91 Filed 12/08/20 Page 3 of 10

from 280 months to 240 months, meaning that he will still have to
serve 20 years or so for his very serious crimes.
Legal Analysis

Garcia brings his motion pursuant to 18 U.S.C.
§ 3582(c) (1) (A) (4), which provides:

[T]he court, . . . upon motion of the defendant after

the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of

30 days from the receipt of such a request by the warden

of the defendant's facility, whichever is earlier, may

reduce the term of imprisonment ... , after considering

the factors set forth in section 3553(a) to the extent

that they are applicable, if it finds that

extraordinary and compelling reasons warrant such a

reduction.
Although, as noted, this remedy is sometimes colloquially referred
to as “compassionate release,” actually, as the Second Circuit has
explained, “compassionate release is a misnomer. 18 U.S.C,
§ 3582{c) (1) (A) in fact speaks of sentence reduction. A district

court could, for instance, reduce but not eliminate a defendant’s

prison sentence... .” United States v. Brooker, 976 F.3d 228,

 

237 (2a Cir. 2020). And the Court has previously done so. United

States v. Rodriguez, No. O00 CR. 761-2 (JSR), 2020 WL 5810161

 

(S.D.N.¥. Sept. 30, 2020)

A Court evaluating a motion under this statute must ask four
questions: (1) has the defendant complied with the administrative
exhaustion requirement, (2) has the defendant shown extraordinary

and compelling reasons warranting a sentence reduction, (3) are

 
Case 1:11-cr-00989-JSR Document 91 Filed 12/08/20 Page 4 of 10

the 18 U.S.C. § 3553(a) sentencing factors consistent with a lesser
sentence than that previously imposed, and (4) is there a
particular sentence reduction consistent with the § 3553 (a)
factors that is also warranted by extraordinary and compelling

reasons.?

 

2 Because the statute says @ court may grant compassionate release
“after considering” the § 3553(a) factors if “extraordinary and
compelling reasons warrant such a reduction,” some courts have
concluded that they should first weigh the § 3553(a) factors and
only then determine whether there are extraordinary and compelling
circumstances. E.g., United States v. Shakur, No. 82 CR 312 (CSH),
2020 WL 6482875, at *8 (S.D.N.Y. Nov. 2, 2020) (“The First Step
Act requires me to consider ‘the factors set forth’ in 18 U.S.C.
§ 3553(a) before the Court is ina position to find whether Shakur
has shown that ‘extraordinary and compelling reasons warrant’ a
reduction of sentence under § 3582 (c) (1) (A) (4).”%). That order of
operations is appropriate in some cases, but this Court does not
read the statute to compel it. Rather, the Court reads the statute
only to require that a district court not grant a sentence
reduction motion until after it has weighed the § 3553(a) factors;
it is up to the Court to determine in what order it evaluates the

 

statute’s requirements. C£. Brooker, 976 F.3d at 237 (* [A]
district court’s discretion in this area — as in all sentencing
matters —- is broad.”)

The statute also provides that a sentence reduction must be
“consistent with applicable policy statements issued by the
Sentencing Commission.” 418 U.S.C. § 3582(c) (1) (A). However, as
the Second Circuit explained in Brooker, the current Guideline and
related Application Note pertaining to this issue are in certain
respects outdated and “apply[] only to those motions that the BOP
has made.” 976 F.3d at 235. The Guideline “is not ‘applicable’
to compassionate release motions brought by defendants,” such as
the instant motion. Id. at 236. However, one aspect of those
policy statements, relating to danger to the community, would be
relevant in other cases because such an issue overlaps with the
§ 3553(a) factors. See United States v. Vargas, No. 88-CR-325
(VEC), 2020 WL 6886646, at *9 (S.D.N.¥. Nov. 24, 2020) (“[T]he
Court must consider . . . the need ‘to protect the public from
further crimes of the defendant.’ 18 U.S.c. § 3553(a) (2) (C).
Before Brooker, in abiding by the Sentencing Commission's relevant

 

 
Case 1:11-cr-00989-JSR Document 91 Filed 12/08/20 Page 5 of 10

I, Administrative Exhaustion

 

Generally, a defendant must first satisfy an administrative
exhaustion requirement by seeking compassionate release through
the BOP. While the administrative exhaustion requirement is

waivable in certain circumstances, see United States v. Haney, 454

 

F. Supp. 3d 316 (S8.D.N.Y. Apr. 13, 2020), that point is irrelevant
here because Garcia has exhausted his administrative remedies. He
submitted a request for compassionate release to the Warden of FCI
Loretto on April 3, 2020, and the Warden denied it on April 20.
Garcia has not administratively appealed from that denial, but he
nevertheless has satisfied the exhaustion requirement because 30
days have elapsed since Garcia submitted his request to the Warden.
See 18 U.S.C. $ 3582 (c) (1) (A).

TI. Bxtraordinary and Compelling Reasons

 

Second, a defendant must demonstrate “extraordinary and
compelling reasons” supporting a reduction in sentence. 18 U.5.C.
§ 3582(c) (1) (A) (i). Given Garcia’s age and medical condition, the
Government concedes that “Tt]he defendant satisfies the

‘extraordinary and compelling reasons’ inquiry for a reduction in

 

policy statement, the Court was also required to consider whether
the defendant was ‘a danger to the safety of any other person or
to the community.’ U.S.S.G. § 1B1.13. The Court considers these
as largely synonymous... .”). Here, though, the Government has
not argued that Garcia at his advanced age would present such a
danger.

 
Case 1:11-cr-00989-JSR Document 91 Filed 12/08/20 Page 6 of 10

sentence under 18 U.S.C. § 3582 (c) (1) (A) (i).” Gov't Opp. Br., ECF
No. 87, at 8.

TEL. The § 3553(a) Sentencing Factors

 

Next, the Court must weigh the factors listed in § 3553(a),
the same factors the Court considers whenever imposing a sentence.
One group of relevant factors relates to the crime itself:

“the nature and circumstances of the offense” and “the need for

the sentence imposed . . . to reflect the seriousness of the
offense [and] to promote respect for the law.” 18 U.S.C.
§ 3553{a}(1)-(2}. The Court’s consideration of these factors is

independent of any risk or hardship imposed by the pandemic.
Garcia set out to kidnap someone in connection with a drug
conspiracy, placing lives in jeopardy. Even setting aside the use
of firearms, the risk of serious violence was readily apparent.
Moreover, Garcia imperiled an innocent life simpiy to settle a
score. And, as the Court found, Garcia was even more culpable
than his co-conspirators.? Nothing about the nature or seriousness
of that crime or about Garcia's culpability has changed in the
intervening years.

The Court must also consider “the history and characteristics

of the defendant.” 18 U.S.C. § 3553(a) (1). Here, too, little has

 

3 The judges sentencing Garcia’s co-conspirators imposed sentences
ranging from 244 months’ to 144 months’ imprisonment.

 
Case 1:11-cr-00989-JSR Document 91 Filed 12/08/20 Page 7 of 10

changed. The defendant’s age and some of his medical conditions
heighten his coronavirus risk, as discussed below, but otherwise,
his medical problems were, in effect, taken into account when the
Court imposed its original sentence below the Guidelines. When
the Court sentenced a man in his sixties to serve more than two
decades in prison, it anticipated such maladies as, for example,
Garcia’s arthritis and dental issues.

What the Court did not anticipate was the coronavirus
pandemic, and here the pandemic is relevant to consideration of
other § 3553ta) factors, such as “the kinds of sentences
available,” “the need for the sentence imposed . . . to provide
just punishment for the offense fand] to afford adequate deterrence
to criminal conduct,” and “the need for the sentence imposed .
to provide the defendant with needed educational or vocational
training, medical care, of other correctional treatment in the
most effective manner.” 18 U.S.C. § 3553(a) (2)-(3). Viewed
through these lenses, the sentence Garcia is now serving looks
materially different from the sentence the Court envisioned.

Some of those differences affect all inmates, such as the
unusually severe conditions of confinement (such as constant
lockdowns) necessitated by the need to reduce the risk of COVID
infection in the confined prison conditions) . But more
importantly, unlike most inmates, Garcia, because of his advanced

age (7/0 years old) and considerable obesity (BMI exceeding 30),

 

 
Case 1:11-cr-00989-JSR Document 91 Filed 12/08/20 Page 8 of 10

faces a heightened risk of serious illness or even death if he
contracts the coronavirus. The Court plainly must consider the
risk that Garcia could grow ill or die in custody when assessing
the “kinds of sentences available,” as well as whether a sentence
reflects “just punishment” and whether the sentence will provide
Garcia with needed medical care, training, and other correctional
treatment. Furthermore, both the increased risks faced by
vulnerable individuals like Garcia and the heightened restrictions
imposed upon ail prisoners during the pandemic may enhance the
deterrent effect of prison sentences served during the pandemic by
making the conditions of confinement harsher, both physically and
psychologically, than they would otherwise normally be.

Balancing these and all the relevant § 3553(a} factors, the
Court finds that while releasing Garcia now would be inconsistent
with the severity of his crimes, some reduction in the length of
the sentence is appropriate. In other words, if the Court were
sentencing Garcia anew today, it would find that a term of somewhat
less than 280 months’ imprisonment would be sufficient, but no
greater than necessary, to achieve the purposes of criminal
sentencing.

IV. The Nexus Requirement

 

Finally, the Court asks whether there 1s a sentence reduction
consistent with the § 3553(a) factors that is warranted by the

extraordinary and compelling reasons. A motion for sentence

 
Case 1:11-cr-00989-JSR Document 91 Filed 12/08/20 Page 9 of 10

reduction can be granted only where there is a nexus between the
two: the Court may reduce a defendant’s sentence only if the

Yextraordinary and compelling reasons warrant such a reduction.”

 

18 U.S.C. § 3582(c) (1) (A) (1) (emphasis added).

While courts rarely consider this nexus requirement
explicitly, it is obvious that the fact that the Court would have
imposed a lower sentence if the pandemic conditions were in play
at the time of the original sentence illustrates that here the
nexus can be shown. But how much of a reduction it warrants is a
very different inquiry, not subject to any Guidelines or other
prescribed calculation.

Congress has, however, imposed one limitation. Specifically,
as the Second Circuit explained, “[t]he only statutory limit on

what a court may consider to be extraordinary and compelling is

that ‘f{rlehabilitation ... alone shall not be considered an
extraordinary and compelling reason.’” Brooker, 976 F.3d at
237-238 {quoting 28 U.S.C. § 994(t)} (emphasis in Brooker). But

here, while Garcia argues that he has shown evidence of
rehabilitation (he has completed many programs in prison,
regularly officiates sports games for FCI Loretto’s recreation
department, and reports no disciplinary incidents), he does not
claim that this evidence alone constitutes an extraordinary and

compelling reason warranting a reduction in sentence.

 
Case 1:11-cr-00989-JSR Document 91 Filed 12/08/20 Page 10 of 10

Rather, the essence of Garcia’s argument is that the actual
health risks attendant on the impact of coronavirus prison
conditions on persons of his age and obesity, coupled with the
additional physical and psychological severity imposed on him by
the prison conditions arising from the very measures taken by the
prison to reduce such risks, merit a sentence reduction.

Putting this ail together, the Court, as noted, concludes
that if it were imposing sentence on Garcia afresh, with full
foresight of these conditions, it would have sentenced him to 240
months’ imprisonment rather than 280 months, and that the current
extraordinary conditions therefore compel a reduction of his
sentence by 40 months, to a total of 240 months.

For the foregoing reasons, Garcia’s motion for a reduction in
sentence is granted in part, and his sentence is modified to reduce
the term of imprisonment from 280 months to 240 months. The other
aspects of his sentence remain in full force and effect.

SO ORDERED,

Dated: New York, NY
December 8, 2020

 

 

4 While Garcia also complains of high blood pressure, the evidence
that he suffers from serious high blood pressure is spotty. And,
as already noted, his complaints of arthritis and dental issues
are irrelevant.

190

 
